JUDGMENT
Tsoucalas, Senior Judge:
On October 17, 1996, pursuant to a decision and mandate of the United States Court of Appeals for the Federal Circuit, this Court remanded one issue arising from the above-captioned case to the Department of Commerce, International Trade Administration (“Commerce”)- Specifically, the Court ordered Commerce to either include or exclude the doubtful debt reserve accounts in the calculations of both home market expenses and United States indirect selling expenses for Koyo Seiko Co., Ltd. and Koyo Corporation of U.S.A. (“Koyo”) in the administrative review, entitled Antifriction Bearings (Other Than Tapered Roller Bearings) and Parts Thereof From France; et al.; Final Results of Antidumping Duty Administrative Reviews, 57 Fed. Reg. 28,360 (1992).
In accordance with the remand order, Commerce filed its Final Results of Redetermination Pursuant to Court Remand, Slip Op. 96-168 (Oct. 17, 1996) (“Remand Results”), in which Commerce decided to exclude Koyo’s doubtful debt from the computations of both its United States and home market indirect selling expenses. Commerce, having complied with this Court’s order, it is hereby
Ordered that the Remand Results are affirmed, and it is further
Ordered that all other issues having been decided, this case is dismissed.